Citation Nr: 9921710	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  96-07 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than July 29, 
1994 for the award of the 100 percent disability evaluation 
for the service-connected post traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for scar tissue 
preventing the vaginal delivery of children.

3.  Entitlement to service connection for the removal of a 
portion of the cervix and womb.

4.  Entitlement to service connection for the residuals of 
bilateral ankle fractures.

5.  Entitlement to service connection for a low back 
disability as secondary to the service-connected stress 
fracture residuals of the pubic rami.

6.  Entitlement to an increased evaluation for the service-
connected stress fracture residuals of the pubic rami, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
February 1990.

This appeal arose from an April 1995 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO).  In January 1996, the RO issued a 
decision which increased the disability evaluation assigned 
to the service-connected PTSD to 100 percent, effective July 
29, 1994.  In November 1996, the veteran and her mother 
testified at a personal hearing at the RO; in April 1997, the 
hearing officer issued a decision which continued the denials 
of the benefits sought.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that if a 
claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
the VA's duty to assist in connection with the well grounded 
claim determination are quite clear.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) Morton v. West, No. 96-1517 (U.S. 
Vet. App. July 14, 1999); 38 C.F.R. § 19.5.  The Board has 
determined, therefore, that, in the absence of a well 
grounded claim, the VA has no duty to assist the veteran in 
developing his case.

The issues of entitlement to service connection for scar 
tissue preventing the vaginal delivery of children and for 
the removal of a portion of the cervix and womb, as well as 
the issue of entitlement to an increased evaluation for the 
residuals of a fracture of the pubic rami, will be subject to 
the attached remand.


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation for the 
service-connected PTSD was received on July 29, 1994; the 
evidence of record does not indicate that it was 
ascertainable prior to that date that an increased evaluation 
was warranted.

2.  The veteran has not been shown by competent medical 
evidence to suffer from  bilateral ankle or low back 
disabilities which can be related to her period of service.


CONCLUSIONS OF LAW

1.  Under governing law, the effective date of the award of 
the 100 percent disability evaluation for the service-
connected PTSD is July 29, 1994.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 3.400(o)(2) (1998) and Part 
4, including §§ 4.1, 4.2, 4.7, 4.129, 4.130, Code 9411 
(1994).

2.  The veteran has not presented evidence of well grounded 
claims for service connection for bilateral ankle or low back 
disabilities.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303(b), 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an effective date 
earlier than July 29, 1994 for the award 
of the 100 percent disability evaluation 
for the service-connected PTSD

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

According to 38 C.F.R. § 3.400(o)(2) (1998), the effective 
date of an increase in compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the date of receipt of the 
claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1994).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1994).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In psychiatric cases, social integration is one of the best 
evidences of mental health.  However, in evaluating 
impairment resulting from the ratable psychiatric disorders, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability.  This contemplates the effect that 
the abnormalities have upon the veteran's earning capacity.  
38 C.F.R. § 4.129 (1994).  Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  Emphasis is to be placed 
upon the examiner's description of actual symptomatology.  
Ratings are to be assigned which represent the impairment of 
social and industrial adaptability based on all the evidence 
of record.  38 C.F.R. § 4.130 (1994).

Prior to November 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1994).

In the instant case, the RO had issued a decision in January 
1993 which had increased the evaluation assigned to the 
service-connected PTSD to 30 percent.  The veteran did not 
disagree with this decision and it thus became final.  See 
38 C.F.R. § 20.302 (1994).  On July 29, 1994, she submitted a 
claim for an increased evaluation for her service-connected 
PTSD.

After a careful review of the evidence of record, it is found 
that the evidence that was in the claims folder one year 
prior to the July 29, 1994 claim did not warrant the 
assignment of a 100 percent disability evaluation for PTSD, 
as the veteran has argued.  This evidence included VA 
outpatient treatment records developed in 1993 and 1994.  On 
December 9, 1993, it was noted that there was ample evidence 
of marital discord, with little, if any, affection being 
demonstrated.  She indicated that she felt guilty about her 
avoidance of intimate relationships.  On December 16, 1993, 
she expressed feelings of disenchantment with her spouse.  
She stated that she felt used.  On June 21, 1994, it was 
indicated that she needed help in relieving her crying 
spells.  This evidence does not suggest that her attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and that there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  Nor was there any 
indication that she was demonstrably unable to obtain or 
retain employment at that time.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an earlier effective date for the 
assignment of a 100 percent disability evaluation for the 
service-connected PTSD.


II.  Entitlement to service connection 
for the residuals of ankle fractures and 
a low back disability secondary to the 
service-connected pubic rami fractures

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claims; that is, ones which are plausible.  If she has not 
presented a well grounded claim, her appeals must fail and 
there is no duty to assist her further in the development of 
her claims because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that her claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).


FACTS

Bilateral ankle fracture residuals

The service medical records indicate that the veteran was 
seen on November 3, 1989 with a complaint concerning her 
right ankle.  She stated that she was experiencing pain.  She 
reported no history of trauma.  There was no evidence of 
redness or swelling.  She was referred to podiatry for 
evaluation.  She indicated that she had pain on running or 
marching.  There was no edema or redness.  The assessment was 
strain, right ankle.  No further reference was made to any 
trouble with her ankles in service.

The veteran was examined by VA in December 1990.  She offered 
no complaints about her ankles and no disability was referred 
to.

VA conducted an examination of the veteran in November 1994.  
She claimed that her ankles were fractured at the time that 
she was raped in service.  The objective examination found 
full range of motion of both ankles.  There was no evidence 
of instability or deformity.  Deep tendon reflexes were 2+ at 
the ankles.  X-rays of the ankles were negative.  The 
diagnosis was no bone or joint abnormality, no instability of 
either ankle.

The veteran testified at a personal hearing at the RO in 
November 1996.  She said that her ankles had been fractured 
at the time of the rape.  She indicated that her ankles had 
been tied.  She stated that both ankles were painful, 
although the left was worse than the right.



Low back disability

The veteran's service medical records make no reference to 
any complaints of or treatment for a back disorder.  While 
they do reflect treatment for the pubic rami fractures, no 
mention was made of any involvement of the low back.

The veteran was examined by VA in December 1990.  During the 
examination of the musculoskeletal system, she made no 
reference to any trouble with her back.  A May 6, 1992 VA 
outpatient treatment record noted her complaint of severe low 
back pain that radiated into her right lower extremity.  
There was no bladder or bowel incontinence reported.  
Straight leg raises were negative and the motor examination 
was 5/5.  Deep tendon reflexes were 2+ and there was 
supraspinous tenderness.

During private treatment, the veteran reported low back pain 
with exertion on July 9, 1992.  On September 23, 1992, she 
noted constant low back pain, which she attributed to her 
pelvic breaks.  A November 19, 1992 VA outpatient treatment 
record again noted her complaint of low back pain.  Her gait 
was normal and she was tender over the right sacroiliac 
joint.  Straight leg raises were negative, deep tendon 
reflexes were 2+ and the motor examination was 5/5.  There 
was no pain over the right sacroiliac joint with lateral 
stress.  The impression was likely SI joint strain.

The veteran was examined by VA in November 1994.  Her chief 
complaint was of chronic low back pain.  The objective 
examination found no leg length discrepancy, as claimed by 
the veteran.  Range of motion studies noted 90 degrees of 
forward flexion (she was able to touch the floor with her 
fingertips); 30 degrees of extension; 30 degrees of lateral 
bending bilaterally; and 70 degrees of rotation bilaterally.  
An x-ray was negative.  The diagnosis was no bone or joint 
abnormality.

The veteran testified at a personal hearing at the RO in 
November 1996.  She claimed that her low back pain was 
directly related to her service-connected pubic rami fracture 
residuals.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In regard to the claim for service connection for bilateral 
ankle fracture residuals, it is noted that the veteran did 
complain on one occasion of right ankle pain in service.  
Therefore, at least as regards the right ankle, there appears 
to be evidence of an injury in service (which was diagnosed 
as a strain; there was no objective evidence of any fracture 
of the right ankle).  However, the same cannot be said 
regarding the left ankle.  There was no indication of any 
complaints of or treatment for any left ankle disorder in 
service.  Significantly, there is no evidence of any current 
ankle disorders.  While she claims that her ankles hurt, the 
VA examination conducted in November 1994 found no disability 
involving either ankle.  There was no functional impairment 
found and x-rays were negative.  Moreover, there is no 
indication that she has ever sought any treatment for any 
ankle complaints since service.  Clearly, since there is no 
evidence of any current right ankle disability, it cannot be 
argued that the acute strain in service resulted in the 
development of a chronic disorder.  In regard to the left 
ankle, there is no indication of any injury in service and no 
suggestion of any current disability.  Given the above, it is 
found that she has failed to present evidence of a well 
grounded claims for service connection for the residuals of 
ankle fractures.

In regard to the claim for a low back disability, it is 
initially noted that there is no indication that the veteran 
suffered any injury to the back in service.  She has claimed 
that her back disorder is etiologically related to her 
service-connected pubic rami fractures.  However, in order to 
establish a well grounded claim, she would have to present 
objective evidence that such an etiological relationship 
exists.  She has failed to proffer such an objective opinion.  
While the veteran believes that such a relationship exists, 
she is not competent, as a layperson, to render an opinion as 
to medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, it is determined that she has failed 
to present evidence of a well grounded claim for service 
connection for a low back disability as secondary to her 
service-connected pubic rami fracture residuals.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).



ORDER

An effective date earlier than July 29, 1994 for the 
assignment of a 100 percent disability evaluation for the 
service-connected PTSD is denied.

Service connection for the residuals of ankle fractures is 
denied.

Service connection for a low back disability as secondary to 
the service-connected pubic rami fracture residuals is 
denied.


REMAND

The veteran has contended, in essence, that service 
connection should be awarded to the partial removal of her 
cervix and for vaginal scarring since these are directly 
related to the rape that she experienced in service.  She 
also asserts that her pubic rami fracture residuals are more 
disabling than the current disability evaluation would 
suggest.  She stated that she suffers from constant pain, 
particularly when walking any distance or during intercourse.  
Therefore, she believes that an increased disability 
evaluation is justified.

During her November 1996 hearing, the veteran stated that she 
had asked her private physician if her partial removal of the 
cervix and the scarring were related to the rape she suffered 
in service.  She indicated that he had responded that there 
was a causal connection.

Through this testimony, the appellant has informed VA of the 
existence of specific evidence germane to the claims at issue 
that would complete an incomplete application for 
compensation.  Consequently, a duty arises in this case to 
inform the appellant that her application is incomplete or of 
actions necessary to complete it.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); cf. 
Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim is 
not well grounded and claimant informs VA of the existence of 
certain evidence that could well ground the claim, VA has a 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that the 
application for compensation is incomplete and to submit the 
pertinent evidence).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, the veteran's pubic rami fracture 
residuals were last examined by VA in November 1994.  At that 
time, the examination had found had full range of motion of 
the hips, with complaints of pain on extreme external 
rotation and abduction of the left hip.  However, a VA 
outpatient treatment record from October 1996 had indicated 
that she was experiencing decreased range of motion of the 
hips.  Despite this suggestion that her condition may have 
worsened, no attempt was made to re-examine the veteran.

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
inform her that her application for 
service connection for scarring of the 
vagina and the partial removal of the 
cervix is incomplete.  The RO should 
inform her that she should contact the 
private physician who reportedly told her 
of an etiological relationship between 
these conditions and an incident of 
service (namely, a rape) so that she can 
request that this physician provide her 
with a written opinion.  Once such an 
opinion is received, the veteran should 
forward it to the RO and it should be 
associated with the claims folder.

2.  The RO should afford the veteran a 
complete VA orthopedic examination by a 
qualified physician in order to fully 
evaluate the current nature and degree of 
severity of the service-connected pubic 
rami fracture residuals.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that she/he has reviewed the 
claims folder.  The examiner should state 
whether there is moderate knee or hip 
disability resulting from these fracture 
residuals.  All indicated special tests 
are to be performed and must include 
range of motion testing.  The examiner 
should note the range of motion of the 
hips.  The examiner must obtain active 
and passive ranges of motion (in 
degrees), state if there is any 
limitation of function and describe it, 
and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the hip 
joints are used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, she and her representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further consideration if otherwise 
in order.  The appellant is free to furnish additional 
evidence while her case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

